DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    LIBERTY POWER CORP., LLC,
                            Appellant,

                                    v.

                              SAMUEL KATZ,
                                Appellee.

                              No. 4D19-3144

                          [December 3, 2020]

  Appeal and cross appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE 18017922 (08).

    Michael R. Borasky of Eckert Seamans Cherin & Mellott, LLC,
Pittsburgh, Pennsylvania, for appellant.

  Stephen J. Bagge of Stephen J. Bagge, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH, JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.